Ryan, C.
In this case there was a verdict in the district court of Saline county in favor of the defendant in error in the sum of $464.05. There was entered a voluntary remittitur of $78.35, and thereupon there was a judgment for the balance.
On April 18, 1894, John C. Fetzer was the special agent of Parlin, Orendorf & Martin Company of Omaha, and as such agent was on that day at Crete for the purpose of selling on foreclosure certain goods on which the firm of Albrecht & Beck had given a chattel mortgage to said Parlin, Orendorf & Martin Company. Fred Albrecht was a member of the firm of Albrecht & Beck, and George F. Albrecht was his father. On the day named the father met Mr. Fetzer in Crete and paid off the indebtedness of the firm of which his son was a member, whereby the father became entitled to certain collateral securities held by Parlin, Orendorf & Martin Company. George F. Albrecht in this action testified that Mr. Fetzer represented to him that the amount necessary to settle the indebtedness of Albrecht & Beck to Parlin, Orendorf & Martin Company was over $1,100. *100At the time the settlement above referred to was made there was paid to W. H. Morris, as attorney for the Moline Plow Company, a creditor of the firm of Albrecht & Beck, the sum of $210. George F. Albrecht testified that he himself paid this, and Mr. Morris corroborated his testimony. Mr. Fetzer, and perhaps another person, testified that Fetzer paid this $210 out of the money he received from George F. Albrecht. Evidently the jury accepted as true the version of this transaction as given by Albrecht and Morris, and it results that Parlin, Orendorf & Martin Company became liable for the sum of $210, the amount represented as being due in excess of the amount really due from the firm of Albrecht & Beck.
Another item in dispute was the face value of collateral notes to which George F. Albrecht became entitled by his settlement with plaintiff in error. This face value was about $142.18. Mr. Fetzer sold these notes on the same day he settled with George F. Albrecht, and the jury properly found that his principal was chargeable with their value. The aggregate amount of $210 and $142.18 is $852.18, which, with the interest thereon proper to be reckoned, made up the sum for which judgment was rendered.
There is presented by the record no other question, and the judgment of the district court is
Affirmed.